PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/854,615
Filing Date: 15 Sep 2015
Appellant(s): NELSON et al.



__________________
Stephen F. Swinton, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
All rejections of record are on appeal.
(3) New Grounds of Rejection
There are no new grounds of rejection.
(4) Withdrawn Ground of Rejection.
No ground of rejection is withdrawn.
(5) Response to Argument

Written Description Rejection
Examiner has maintained the rejection of claims 1-11 and 18-25 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement in not providing support for the phrase “internally pressurized” in the limitation “internally pressurized sample reservoir” and “internally pressurized reagent reservoir”.
Appellant asserts that the specification very clearly provides a written description supporting the phrase “internally pressurized” in the context of the claimed subject matter.
Appellant cites the following in Appellant’s specification:
“Here, a test sample 212 and assay reagents 214 are contained within pressurized reservoirs (input wells) 210. Upon opening a first input valve 220, the test sample 212 is introduced to the assay portion (comprising PDMS block 12 and treated glass surface 20) of the cartridge, such that the test 
Appellant asserts that a person of skill in the art would readily understand from this description that the reservoirs are internally pressurized; that is, the reservoirs exert a pressure from within such that “[u]pon opening a first input valve220, the test sample 212 introduced to the assay portion…”
Appellant acknowledges that the specification does not employ the word “internally” in describing how the invention functions, but argues that there is no requirement that Appellant do so.
Appellant notes that an objective standard for determining compliance with the written description requirement is whether the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.
Appellant notes that the MPEP makes clear that Appellant needn’t do precisely what it is the examiner appears to think Appellant should have done. Appellant argues that Appellant need not have employed the term “internally” in the specification for one to understand that this is what is described, even if Appellant chooses to use that term in the claims. Appellant further states that the subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement.
In response Examiner notes that the final Office action indicates that claims 1-11 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This written description rejection is a new matter rejection because as the Office action on appeal indicates, the term “internally pressurized” “did not appear in the specification, and introduce[s] new concepts.” (Office action at 3, emphasis added.)
Appellant points to a paragraph in the original disclosure [paragraph 0051 of the PGPub 20160003815, recited above], and argues that a person of skill in the art would readily understand from 
Thus it appears that Appellant interprets “internally pressurized” (of the limitation “internally pressurized sample reservoir” or “internally pressurized reagent reservoir) to mean that there is pressure within the reservoirs (wells) such that upon opening a valve, the fluid within the reservoir flows out of the reservoir.
	Examiner notes that it is not clear that Appellant’s reservoirs are “internally pressurized”. The phrase will be interpreted under the broadest reasonable interpretation. On one hand, it appears that Appellant equates the reservoir to an “internally pressurized sample reservoir” because the mere presence of the reservoir walls exerts a pressure on the fluid inside the reservoir such that opening the valves releases the fluid from the reservoir. In that sense, the reservoir walls are passively exerting pressure on the fluid. Alternatively, Appellant may be referring to “internally pressurized” to mean more than just passive exertion of pressure from the presence walls of the reservoir or valve, since Appellant refers to “non-pressurized” reservoirs in the arguments, such as on page 14 of the appeal brief. However there is no indication as to what Applicant means by “non-pressurized” as opposed to “internally pressurized”. There is no indication as to what makes a reservoir non-pressurized and what makes a reservoir pressurized. There is no clear description of how Applicant’s reservoirs are made to be “internally pressurized”.
In any case, there is no clear indication in the specification that the reservoirs are internally pressurized since there is no clear understanding from the specification as to what an internally pressurized reservoir means. 

Secondly, there is no understanding from the specification as to what Appellant means by “internally pressurized”. There is no mentioning of “internally pressurized” nor any description such that one would understand from reading the specification as to what is and what is not encompassed by “internally pressurized”. The term “internally pressurized” would be interpreted under the broadest reasonable interpretation, which include meanings beyond what Appellant puts forth in the appeal brief.
Thirdly, “internally pressurized” can encompass meanings other than what is described in the specification (in paragraph 0051 of the PGPub 20160003815, i.e., a reservoir with fluid inside), none of which are disclosed by Appellant in the original specification. For example, an “internally pressurized” reservoir can refer to a reservoir with pressure within the reservoir exerted by a moving mechanism, such as a piston, inside the reservoir. Or an “internally pressurized” reservoir can refer to a reservoir with fluid within the reservoir that is under pressure due to heat or compression by any mechanism, so long as there is pressure internally in the reservoir. However, there is no indication in the specification or anywhere that “internally pressurized” as used by Appellant excludes these meanings.
Thus, the term “internally pressurized” introduces new matter since: 1) there is no indication in the original disclosure that Appellant’s reservoirs are “internally pressurized”; 2) there is no understanding from the specification as to what Appellant means by “internally pressurized”, and thus there is no definition or description of the term such that it encompasses only what Appellant describes in the appeal brief, which points to the disclosure in paragraph 0051 of the PGPub 20160003815 ;  and 3) “internally pressurized” can encompass meanings beyond what Appellant describes in the specification (in paragraph 0051 of the PGPub 20160003815), none of which are disclosed in the original 

Declaration regarding rejection for new matter 
Appellant has submitted a declaration along with the Appeal brief.
Appellant states that the arguments set forth in the declaration are substantially the same as those above. For those above-mentioned reasons, Appellant asserts that the term “internally pressurized” is supported by the specification as filed and that the pending claims satisfy the written description requirement.
Appellant’s arguments above have already been addressed, and Examiner did not find them persuasive for the reasons mentioned above.
Additionally, Examiner will hereby consider the declaration itself, and in doing so, Examiner will address four factors mentioned in MPEP 716.01(c) part III for considering opinion evidence: (1) nature of the matter sought to be established, (2) opposing evidence (by examiner), (3) interest of the expert in the outcome of the case, (4) presence/absence of factual support for expert's opinion.
The nature of the matter sought to be established.
 	The declaration seeks to establish whether one skilled in the art would be motivated to modify the teachings of McDevitt to include a valve, which is a factual matter. The declaration’s position on the ultimate legal issue is not evidence. MPEP 716.01(c) part III.
	2) Opposing evidence (by examiner).
	i) Regarding the rejection of the claims as failing to comply with the written description requirement, Appellant states that based on the disclosure in the specification (in paragraph 0051 of the PGPub 20160003815), a person skilled in the art would understand that the test sample flows from the pressurized reservoir upon opening the first input valve because the reservoir is pressurized from within 
	Examiner does not find this to be true since a device can have a valve and pump for pressure upon the reservoir wherein merely opening the valve can be sufficient to cause the sample to flow to an assay portion. In other words, a valve and pump have independent functions and are not mutually exclusive elements for a device. To the contrary, a valve and pump can, and often are, both provided on a device for controlling the flow as desired (a valve being provided for containment or to permit flow or to regulate the timing of flow; and a pump being provided to control the rate of flow or direction of flow, for example.)
	Appellant further argues that one skilled in the art would not understand “pressurized reservoir” to mean or include a reservoir by the application of an external force to the reservoir. Appellant asserts that if the reservoir was pressurized in such a manner, there would be no need to include the first input valve. That is, if the reservoir was pressurized by application of an external force to the reservoir, the test sample would not flow from the reservoir until the application of that force, and there would be no need to inhibit flow of the test sample using the input valve.
In response, Examiner does not find this to be true since the presence of an external force to the reservoir does not mean that a valve would not be useful. Examiner notes again that a valve and pump can, and often are, both provided on a device for controlling the flow as desired (a valve being provided for containment or to permit flow or to regulate the timing of flow; and a pump being provided to control the rate of flow or direction of flow, for example.)
	ii) Regarding whether one skilled in the art would be motivated to modify the teachings of McDevitt to include a valve, Appellant states that one skilled in the art would not be motivated to 
	Examiner does not find this to be persuasive since use of pickup pads or an external force does not preclude nor teach away from use of a valve. The presence of a pickup pad or an external force to the reservoir does not mean that a valve would not be needed for flow control. Examiner notes again that a valve and pump, which have separate functions, can both be provided on a device for controlling the flow as desired (a valve being provided for inhibiting or permitting flow or for regulating the timing of flow; and a pump being provided to control the rate of flow or direction of flow, for example.)
	Appellant also argues that with the embodiment of McDevitt that relies on the application of an external force to a reservoir, there is no need for a valve to control fluid flow. Appellant asserts that the fluid will not flow from the reservoir until the external force is applied to the reservoir. Appellant states that in the McDevitt embodiment relying on “pickup pads”, a valve disposed between the pickup pad and the reservoir if closed, would prevent flow of the fluid via capillary action; and if the valve is open, [capillary action] is not needed. Appellant argues that in either case, one skilled in the art would find no motivation to add a valve to the embodiments of McDevitt since doing so would change the principle  operation of McDevitt’s device and/or render it nonfunctional.
	Examiner does not find the above statements to be supported by facts. Even where an external force is exerted on a reservoir, a valve can be still be useful for fluid flow control, to contain the fluid, to permit flow, or to regulate the timing of flow, as mentioned above. Thus, combining a valve with a pickup pad or external force would not render a device nonfunctional.
3) Interest of the expert in the outcome of the case.
The declarant is President, CEO, and the founder of Inanovate, the named applicant in the present application, so he has a clear interest in the outcome of this appeal.

4) Presence/absence of factual support for expert's opinion.
	As mentioned above, Appellant states that one skilled in the art would not be motivated to modify the teachings of McDevitt (which relies on “pickup pads” that rely on capillary action or the exertion of an external force to a non-pressurized reservoir) to include a valve capable of limiting fluid flow, as in the pending claims. 
	Examiner does not find this to be persuasive since it is not supported by facts. A valve can be useful for inhibiting flow or permitting flow or regulating timing of flow. Such functions can still be useful in combination with other elements such as a pickup pad or external pumping mechanism, which further provides a means for controlling flow rate or contact time or direction of flow. Thus, a valve and a pickup pad for capillary action provide different functions that do not render the other useless. Likewise, a valve and an external pumping mechanism for exerting a pressure on the fluid inside a reservoir provide different functions that do not preclude or teach away from use of the other.
 	Similarly, as mentioned further above, Appellant argues that one skilled in the art would find no motivation to add a valve to the embodiments of McDevitt since doing so would change the principle of operation of McDevitt’s device and/or render it nonfunctional.
	Examiner does not find the above statement to be supported by facts. Even where an external force is exerted on a reservoir, a valve can be still be useful for fluid flow control, to contain the fluid, to permit flow, or to regulate the timing of flow, as mentioned above. Thus, combining a valve with a pickup pad or external force would not change the principle operation of McDevitt’s device and/or render it nonfunctional.

Prior Art Rejections

Appellant states that examiner has interpreted the cited reference, in particular McDevitt, in such a way that any manner of pressurization of a reservoir is deemed to render the reservoir “internally pressurized”. 
Examiner would like to clarify here that an “internally pressurized” reservoir is interpreted by Examiner to encompass any manner of pressurization that makes a reservoir “internally pressurized”, and such mechanisms are discussed further below.
Appellant asserts that McDevitt does not describe or suggest the use of an internally pressurized reservoir. Rather, McDevitt’s system relies on “pickup pads” or the exertion of an external force to a non-pressurized reservoir. There is a recognizable difference between an internally pressurized reservoir and an externally pressurized reservoir. Appellants further state that there is no need to rely on capillary action or the exertion of an external force to move a fluid from the reservoir.
Examiner notes here that there is nothing in Appellant’s claims that preclude the use of capillary action or an external force to move a fluid from the reservoir.
Appellant further asserts that if relying on capillary action or the exertion of an external force, there is no need for the reservoir to be internally pressurized as Appellant describes, but the reservoir must be pliable to permit any external force applied to the surface of the reservoir to deform the reservoir and thereby exert a force on the fluid within.
Examiner does not find that to be a fact. There is no fact to support that if relying on capillary action or the exertion of an external force, there is no need for a reservoir to be internally pressurized. There is no fact to support that an external force must deform the McDevitt reservoir where an external force is relied upon.

Examiner does not find these arguments to be persuasive for the reasons set forth above in response to the declaration. Examiner notes again that the disclosure in the specification (paragraph 0051 of the PGPub 20160003815) that is pointed out by Appellant for supporting the limitation “internally pressurized” describes that “a test sample 212 and assay reagents 214 are contained within pressurized reservoirs (input wells) 210. Upon opening a first input valve 220, the test sample 212 is introduced to the assay portion…” 
Examiner notes that there is no description in the specification of “internally pressurized”, and thus “internally pressurized” is interpreted under the broadest reasonable interpretation, which can encompass various mechanisms which are not disclosed by Appellants. Thus the written description rejection is maintained. Moreover rejections are also made under 35 USC 103 in view of the teachings of McDevitt at paragraph 0316 which teaches that the sample collection container is pressurized like a 
Moreover, under the interpretation given by Appellant (i.e., as described in paragraph 0051), an “internally pressurized” reservoir merely describes a reservoir which holds fluid such that opening a valve allows introduction of the fluid within the reservoir to flow to another area, the assay portion. This disclosure being used to describe or interpret “internally pressurized” appears to encompass the mere presence of the reservoir walls and valve exerting pressure on the fluid such that upon opening of the valve, fluid flows out the reservoir. There is no mentioning in the specification of any other mechanism that makes the reservoir “internally pressurized”. In any case, such mechanism is still encompassed by McDevitt since McDevitt discloses use of reservoirs and valves (see paragraphs 0103, 0223, and 0332 in McDevitt).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ann Montgomery/       Primary Examiner, Art Unit 1641                                                                                                                                                                                                 
Conferees:
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Quality Assurance Specialist, Technology Center 1600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal